Opinion filed July 16, 2015




                                      In The

        Eleventh Court of Appeals
                                   ___________

                              No. 11-15-00138-CR
                                   ___________

                EVAN MARSHALL ROBERTS, Appellant
                               V.
                   THE STATE OF TEXAS, Appellee

                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 19691B

                      MEMORANDUM OPINION
       Evan Marshall Roberts, Appellant, has filed a motion to dismiss his appeal.
In the motion, Appellant requests that this court “dismiss this cause on grounds that
the Appellant no longer desires to pursue an appeal.” The motion is signed by both
Appellant and his counsel in accordance with TEX. R. APP. P. 42.2.
       The motion is granted, and the appeal is dismissed.


July 16, 2015                                                PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.